Opinion issued May 8, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00144-CR
                            ———————————
                   DARRELL WAYNE MCAFEE, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 8
                            Harris County, Texas
                        Trial Court Case No. 1916226


                          MEMORANDUM OPINION

      On March 20, 2014, appellant, Darrell Wayne McAfee, filed a motion to

dismiss this appeal. The reporter’s record filed on April 2, 2014 contains a

transcript of the trial court’s hearing on the motion, wherein appellant confirmed

that his decision to dismiss the appeal “is intelligently, voluntarily and knowingly
made after discussing this fully with [his attorney].” The motion to dismiss

complies with Texas Rule of Appellate Procedure 42.2(a) and no prior decision has

issued in this case. See TEX. R. APP. P. 42.2(a). Accordingly, we grant the motion

and dismiss this appeal. We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2